Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
Claims 1-5 are pending. No claims are amended.

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-5 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,316,332, Fujii, published July 12, 2018; in view of US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).

Response to Arguments
2.	Applicants argue that their own experimentation has determined that:
(1) The amount of α-GalCer loaded on artificial adjuvant cells (aAVCs) to be administered varies depending on the cell type and the conditions of a-GalCer pulsing to the cell. 
(2) The amount of α-GalCer loaded on aAVCs to be administered is markedly strongly correlated with efficacy rather than the number of aAVCs to be administered and is necessary to be measured to set an appropriate administration dose of aAVCs. 
(3) Administering aAVCs to human in an amount such that a single dose of α -GalCer loaded on aAVCs ranges from 1.7 ng to 275 ng per kg body weight of the human is appropriate for treating cancer by aAVC from the aspect of the efficacy and safety.
Fuji I and II
3.	Applicants argue that Fuji I and II teach in vivo anti-tumor effect of aAVC to an animal model but do not show the amount of aAVC to be administered and do not teach the amount of α-GalCer loaded on the aAVC. Applicants argue that Fuji II teaches the doses in their experiments vary and it cannot be generalized, cells in a number affords a desired immunoactivity can be appropriately administered. Applicants argue that Fuji II teaches the difficulty of setting an appropriate dose range of aAVC and suggests a dose based on cell number, not the amount of α-GalCer. 

Ishikawa, Uchida, and Motohashi
4.	Applicants argue that Ishikawa, Uchida, and Motohashi disclose phase I and II clinical studies of α-GalCer pulsed DC, α-GalCer pulsed APC, and α-GalCer pulsed PBMC, wherein cells were collected from patients, pulsed with α-GalCer and administered back to the patients. Applicants argue that none of these references teach the cells express a cancer antigen and are different form the aAVC used in the present invention. Applicants argue the references do not teach or suggest the amount of α-GalCer loaded on the cells in the claimed ranges.
Sainz
5.	Applicants argue that Sainz relates to nanoparticle containing α-GalCer, antigen, and TLR ligands which is different from aAVC (cells) expressing antigen CD1d as instantly claimed.  Applicants argue that loading the nanoparticles with α-GalCer is a different process than pulsing cells to load α-GalCer on cells.

6.	Applicants argue that Examiner improperly characterized the teaching of the references. Applicants argue that contrary to Examiner’s allegation that the references recognize that α-GalCer is responsible for induction of anti-tumor effect and a wide variety of α-GalCer doses were shown in the references, the cited references do not demonstrate the safety and efficacy of α-GalCer pulsed in a wide variety of α-GalCer doses or even measure the exact amount of α-GalCer loaded on the cells administered. None of the references teach or suggest varying the amount of α-GalCer loaded on aAVC depending on the cell type and conditions of α-GalCer pulsing to the cell.
	Applicants argue that Fuji I and II pulsed CD1d-expressing aAVC cells with 500 mg/ml of α-GalCer and administered based on cell number, not based on amount of α-GalCer. Applicants argue that Fuji II teaches accomplishing desired immunoactivity is difficult based on dose of cell number. Applicants reiterate that Ishikawa, Uchida, and Motohashi utilized different cells pulsed/loaded with α-GalCer than the aACV cells taught in Fuji I and II, and administered them to human patients based on cell numbers, not based on amount of α-GalCer. Applicant argue these references demonstrate that pulsing aAVC or immune cells from patients with a single concentration of α-GalCer and administering the cells based on cell number demonstrate anti-tumor effect, but the references do not measure or consider the amount of α-GalCer loaded on the cells to be administered. Applicants argue there is no teaching or suggestion by the cited references to set the appropriate dose range of cells in terms of efficacy and safety during treatment of cancer based on a single dose of α-GalCer loaded on the cell to be administered. 
Applicants reiterate that Sainz teaches nanoparticles (NPs) containing α-GalCer and teach a suspension of NPs containing 20ng of α-GalCerwas administered to mice, and the safety of the NP was evaluated by measuring body weight of mice. Applicants reiterate that α-GalCer is loaded on NPs by a different process than cells being pulsed. Applicants argue that the results and teaching of Sainz is not relevant to aACVs pulsed with α-GalCer or to the other cited references and one would not be motivated to combine the teaching of Sainz with the cited references. 

7.	The arguments have been carefully considered but are not persuasive. Although Applicants argue that their disclosure provides a conclusion that administering aAVCs to humans in an amount such that a single dose of α-GalCer loaded on aAVCs ranges from 1.7 ng to 275 ng per kg body weight of the human is appropriate for treating cancer by aAVC from the aspect of the efficacy and safety, the instant specification does not provide any working examples or clinical data from administration to humans or efficacy and safety in humans. All experimental data was conducted in mice for an estimation of clinical efficacy and dose in humans. 
	As stated in the rejection, Ishikawa, Uchida, and Motohashi disclose phase I and II clinical studies of α-GalCer pulsed human-derived cells administered to humans, disclosing different doses of cells pulsed with α-GalCer representing different doses of administered α-GalCer, providing actual human clinical data, and demonstrating successful anti-tumor effects and clinical responses in humans. Ishikawa demonstrates clinically administering escalating doses of cells pulsed with α-GalCer repeatedly, as many as five administrations, with successful results (Figure 1) and reports “No major (above grade 2) toxicity or severe side effects were observed in any patient (Table 2)” (p. 1912, col. 2, “Adverse Events” paragraph). Therefore, there does not appear to be a concern for safety regarding escalating amounts of total cells and α-GalCer administered to humans.
Applicants have not argued any surprising or unexpected results for the specifically claimed amounts of α-GalCer on the surface of human-derived cells or the specifically claimed doses of total α-GalCer and cells administered to humans over what is taught by the cited prior art. Example 3 of the instant specification exemplifies loading cells with 2.4 ng/106 cells, which is an amount below the range recited in claim 5, and administering 1.7×104 cells/kg, 1.7×103 cells/kg, or 1.7×106 cells/kg to the tail veins of the mice in a B16-F10 melanoma model, wherein survival time of the groups given aAVC(3T3)-WT1 administered at 1.7×103 cells/kg or 1.7×106 cells/kg was significantly prolonged as compared with the control group (FIG. 1). The specification concludes the antitumor effect of aAVC(3T3)-WT1 shown in this model is thought to be mediated by the activation of NKT cells by α-GalCer loaded thereon. 
The instant specification at Example 4 discloses measuring the proportion of NKT cells in mouse model spleen cells after administration of aAVC(3T3)-WT1 as an index for the ability to activate NKT cells. Various amounts of α-GalCer loaded on aAVC(3T3)-WT1 or aAVC-WT1 cells ranging from 2.4 ng/106 cells to 275 ng/106 cells and doses of 1.7×104 cells/kg, 1.7×105 cells/kg, or 1.7×106 cells/kg (Table 2) were tested in mice. The specification concludes: “a tendency was shown that the proportion of NKT cells in spleen cells was increased in accordance with the increase of the amount of α-GalCer loaded on aAVC-WT1 and the increase of the number of administered cells (FIG. 2). These results suggest that the amount of α-GalCer administered is markedly strongly correlated with NKT cell activation rather than the number of administered cells.”
These results are not surprising or unexpected given the disclosure of the cited prior art references in the rejection teaching and successfully demonstrating that: (1) cells loaded with α-GalCer on their surface and administered to B16 melanoma mouse model resulted in marked or significant decrease in tumors compared to control groups; (2) α-GalCer is a ligand of CD1d recognized by NKT cells and the presence of α-GalCer activates NKT cells to induce anti-tumor immunity; (3) Beagles treated with a low dose of 5X106 cells and a high dose of 5X107 cells of CD1d-expressing HEK293 cells loaded with 500 ng/ml of α-GalCer and expressing model tumor antigens resulted successfully in increased number of NKT cells, increased number of INFɣ producing cells, and generated antigen-specific T cell immunity; (3) all of the cited combined references recognize and establish that compositions comprising α-GalCer increased the number of NKT cells, enhanced NK cell activity, and increased INFɣ compared to compositions lacking α-GalCer, and (4) these results are attributed to the presence of α-GalCer because α-GalCer is a known ligand of CD1d recognized by NKT cells, and the presence of α-GalCer activates NKT cells to induce anti-tumor immunity. Thus, for the reasons stated in the rejection, the cited prior art establishes the known and predictable function of α-GalCer loaded on cell surfaces and demonstrates doing so at a wide range of doses. 

8.	The arguments against each individual reference have been considered but are not found persuasive because Applicants are arguing individual references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to arguments, one would have been motivated to combine the disclosures of the relevant cited secondary references Ishikawa, Uchida, and Motohashi and Sainz with that of Fuji I and II. As stated in the rejection and reiterated by Applicants, Fuji I and II do not teach the amount of α-GalCer administered on the cells, but recognized and experimentally established the function of α-GalCer as stimulating anti-tumor immune responses. The deficiency of α-GalCer dose in Fuji is remedied by the secondary references that all teach the known and predictable function of α-GalCer shared by Fuji I and II, whether loaded on cells or nanoparticles, regardless of amount, and regardless of loading process. The cited art recognizes and establishes that α-GalCer loaded on human-derived cell surfaces is responsible for the induction of antitumor effect mediated by NKT cells: (1) the cited combined references in the rejection recognize and establish the predictable function of α-GalCer loaded on cell or particle surfaces to enhance anti-tumor immune responses and treat cancer; (2) the cited references establish and demonstrate the known function and success of a wide variety of doses of α-GalCer on loaded cells expressing CD1d or on loaded NPs to stimulate NKT numbers and activity, stimulate INFɣ production, stimulate antigen-specific immune responses, and treat cancer, and in a variety of mammals by a variety of administration routes; and (3) the cited references demonstrate the safety and efficacy of a wide variety of α-GalCer doses for administration to treat cancer in a variety of mammals pre-clinically and clinically. The cited combined references of the rejection teach known methods for loading α-GalCer on the surface of human-derived cells expressing CD1d, and demonstrate successfully loading various quantities of cells with 100ng to 500 ng of α-GalCer that resulted in successful stimulation of NKT numbers, NKT activity, stimulation of INFɣ production, stimulation of antigen-specific immune responses, and treatment of cancer. One of ordinary skill in the art could have pursued loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells with a reasonable expectation of success given the established methods for loading α-GalCer on cells, and given the demonstrated success of loading a wide range of α-GalCer amounts on cells.
Applicants have not argued any surprising or unexpected results for the specifically claimed amounts of α-GalCer on the surface of human-derived cells or the specifically claimed doses of total α-GalCer and cells administered over what is taught by the cited prior art. Example 3 of the instant specification exemplifies loading cells with 2.4 ng/106 cells, which is an amount below the range recited in claim 5, and administering 1.7×104 cells/kg, 1.7×103 cells/kg, or 1.7×106 cells/kg to the tail veins of the mice in a B16-F10 melanoma model, wherein survival time of the groups given aAVC(3T3)-WT1 administered at 1.7×103 cells/kg or 1.7×106 cells/kg was significantly prolonged as compared with the control group (FIG. 1). The specification concludes the antitumor effect of aAVC(3T3)-WT1 shown in this model is thought to be mediated by the activation of NKT cells by α-GalCer loaded thereon. 
The instant specification at Example 4 discloses measuring the proportion of NKT cells in mouse model spleen cells after administration of aAVC(3T3)-WT1 as an index for the ability to activate NKT cells. Various amounts of α-GalCer loaded on aAVC(3T3)-WT1 or aAVC-WT1 cells ranging from 2.4 ng/106 cells to 275 ng/106 cells and doses of 1.7×104 cells/kg, 1.7×105 cells/kg, or 1.7×106 cells/kg (Table 2) were tested in mice. The specification concludes: “a tendency was shown that the proportion of NKT cells in spleen cells was increased in accordance with the increase of the amount of α-GalCer loaded on aAVC-WT1 and the increase of the number of administered cells (FIG. 2). These results suggest that the amount of α-GalCer administered is markedly strongly correlated with NKT cell activation rather than the number of administered cells.”
These results are not surprising or unexpected given the disclosure of the cited prior art references in the rejection teaching and successfully demonstrating that: (1) cells loaded with α-GalCer on their surface and administered to B16 melanoma mouse model resulted in marked or significant decrease in tumors compared to control groups; (2) α-GalCer is a ligand of CD1d recognized by NKT cells and the presence of α-GalCer activates NKT cells to induce anti-tumor immunity; (3) Beagles treated with a low dose of 5X106 cells and a high dose of 5X107 cells of CD1d-expressing HEK293 cells loaded with 500 ng/ml of α-GalCer and expressing model tumor antigens resulted successfully in increased number of NKT cells, increased number of INFɣ producing cells, and generated antigen-specific T cell immunity; (3) all of the cited combined references recognize and establish that compositions comprising α-GalCer increased the number of NKT cells, enhanced NK cell activity, and increased INFɣ compared to compositions lacking α-GalCer, and (4) these results are attributed to the presence of α-GalCer because α-GalCer is a known ligand of CD1d recognized by NKT cells, and the presence of α-GalCer activates NKT cells to induce anti-tumor immunity. Thus, for the reasons stated in the rejection, the cited prior art establishes the known and predictable function of α-GalCer loaded on cell surfaces and demonstrates doing so at a wide range of doses. 

9.	Contrary to arguments, the cited prior art does not need to name the specific doses of α-GalCer and cells instantly claimed to render the claimed amounts and doses obvious. Contrary to arguments, the cited references do provide motivation and reasonable expectation of success to vary doses to treat cancer an induce an antitumor immune response, particularly demonstrated by their testing of different doses. The cited rejection relies on the “obvious to try” rationale, where there must be:
 (1) a finding in the art at the time of filing of the invention that there had been a recognized problem or need in the art;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
In the instant case, the cited rejection for record utilized this rationale as stated below:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human. The cited references: (1) recognize the need to administer α-GalCer-loaded human-derived cells expressing CD1d in order to enhance anti-tumor immune responses and treat cancer; (2) establish and demonstrate the known function and success of a wide variety of doses of α-GalCer on loaded cells expressing CD1d or on loaded NPs to stimulate NKT numbers and activity, stimulate INFɣ production, stimulate antigen-specific immune responses, and treat cancer, and in a variety of mammals by a variety of administration routes; and (3) demonstrate the safety and efficacy of a wide variety of α-GalCer doses for administration to treat cancer in a variety of mammals pre-clinically and clinically. One of ordinary skill in the art could have pursued administering α-GalCer at doses in the range of 1.7 to 275 ng/kg of body weight of the human in the method of treating cancer taught by Fujii with a reasonable expectation of success, given the demonstrated success of α-GalCer as stated above across a vast range of doses, and given the known, established, and predictable function of α-GalCer in the treatment of cancer at various doses and by different methods of cell/particle delivery.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to load α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells. One would have been motivated to, and have a reasonable expectation of success to, given Fuji, Fujii et al, Ishikawa et al, Uchida et al, and Motohashi et al al teach known methods for loading α-GalCer on human-derived cells expressing CD1d, an and demonstrate successfully loading various quantities of cells with 100ng to 500 ng of α-GalCer that resulted in successful stimulation of NKT numbers, NKT activity, stimulation of INFɣ production, stimulation of antigen-specific immune responses, and treatment of cancer. One of ordinary skill in the art could have pursued loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells with a reasonable expectation of success given the established methods for loading α-GalCer on cells, and given the demonstrated success of loading a wide range of α-GalCer amounts on cells.




Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,316,332 in view of US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).

12.	Claims 1-5 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, 18, 19, 22-26, 31-36 of copending Application No. 13/834,096 in view of U.S. Patent No. 10,316,332, Fujii, Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207). This is a provisional nonstatutory double patenting rejection.

13.	Claims 1-5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,072,802 in view of US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).

14.	Claims 1-5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,783,821 in view of US Patent 10,316,332, Fujii; US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).

Response to Arguments
15.	Applicants argue that none of the reference claims recites the amount of α-GalCer loaded onto an aAVC or calculating a dose of cells based on the amount of α-GalCer loaded thereto. Applicants reiterate arguments above pertaining to the rejection under 35 USC 103.

16.	The arguments have been considered but are not persuasive for the reasons set forth above. The patents and copending application and secondary references do not need to teach/claim the instantly claimed amounts of α-GalCer loaded onto human-derived cells and doses administered to render the amounts and doses obvious to try for the reasons set forth above. 

17.	Conclusion: No claim is allowed.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642